Citation Nr: 0505437	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether creation of an overpayment is warranted with 
termination of VA pension effective August 1, 2001.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to April 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2001 administrative decision 
of the Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran has advanced arguments in support of his appeal 
which have been ignored.  The pertinent facts are as follows:  
The veteran was awarded pension.  On July 23, 2001, the 
veteran informed VA that he had started to receive Social 
Security benefits effective July 2001.  (Clearly, this is 
timely notification on his part.)  The document contained an 
assortment of highlighting and bold letters that there was an 
income change and that his pension should be stopped as soon 
as possible.  It was further stated PLEASE STOP VA PENSION 
ASAP.  
 
There is no indication that the AOJ did anything.  A 
subsequent document was received in August 2001 conveying the 
same information.  
 
There is no indication that the AOJ took appropriate action.
 
In October, a complaint was received from a representative.  
Eventually, the AOJ created an overpayment.
 
In the clearest of terms, the veteran has asserted that there 
was an administrative error on the part of VA.  This 
assertion, like the veteran's July 2001 letter, has been 
ignored.  There are laws and regulations governing 
termination of benefits based on administrative error.  There 
is a purple routing slip noting an assertion of 
administrative error.  There is no indication that the AOJ 
has considered the veteran's request or the appropriate law 
and regulations.  Therefore, the case is remanded for the 
following:
 
The AOJ must prepare a document that 
addresses reduction based on 
administrative error.  38 U.S.C.A. 
§ 5112(b)(10); 38 C.F.R. § 3.500.  The 
document should explain the actions 
taken, if any, following the July 2001 
letter from the veteran and the August 
2001 resubmission.  If the effective date 
is not adjusted, the parties are to be 
informed why 38 U.S.C.A. § 5112 and 
38 C.F.R. § 3.500 are not applicable.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




